Citation Nr: 0916024	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-26 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the apportionment of the veteran's compensation 
benefits was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
Appellee represented by:    None


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from August 1963 to July 
1967.

By special apportionment decision in July 1996, the Regional 
Office (RO) granted the Veteran's then-spouse (the appellee) 
claim for an apportionment of the Veteran's compensation 
benefits.  She was awarded $1000 per month, effective June 
1996, for her as a wife dependent, and as custodian of four 
dependent children.  This amount was scheduled to be reduced 
to $800 per month, effective April [redacted], 2003, the date the 
Veteran's eldest son turned 18; it was scheduled to be 
reduced to $600 per month effective July [redacted], 2005 when the 
Veteran's second eldest son turned 18, reduced again to $400 
per month on November [redacted], 2008 when the Veteran's next child 
turned 18, and then to $200 per month when the Veteran's 
youngest child turned 18, on September [redacted], 2010.  Upon 
confirming the Veteran's incarceration for a felony, the 
amount of the apportionment was increased for the period of 
his incarceration and the Veteran and his wife were informed 
in December 1996, December 1997, and December 1998 letters.  
In February 2000, the Veteran requested that his VA 
compensation benefits be reinstated, in full, as he had been 
released from his incarceration.   


FINDINGS OF FACT

1.  The appellant and appellee married in November 1982, had 
four children (J.T. in April 1985, J.S. in July 1987, J.L. in 
November 1990, and J.D. in September 1992), and divorced in 
March 2003.

2.  The appellee demonstrated that, at the time of her April 
1996 claim, hardship existed.  She has continuously 
demonstrated that hardship has existed since the time she 
filed her application for apportionment.

3.  The Veteran has not presented any evidence demonstrating 
that an apportionment of his VA disability compensation would 
cause the Veteran undue hardship.


CONCLUSION OF LAW

VA properly apportioned the Veteran's VA disability 
compensation benefits.  38 U.S.C.A. §§ 5107, 5307 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.450, 3.451 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Nonetheless, this appeal concerns a benefit provided under 
Chapter 53, Title 38, United States Code.  As such, the rules 
governing VA notice and assistance upon receipt of a claim 
for benefits, as outlined by the VCAA and in the provisions 
listed above, do not apply to claims for benefits provided 
under chapters other than Chapter 51.  However, VA rules 
include special procedural requirements for simultaneously 
contested claims, such as apportionment.  See 38 C.F.R. 
§ 19.100, 19.101, and 19.102 (2008).

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and 
their representatives are to be furnished a copy of the 
statement of the case (SOC).  See 38 C.F.R. § 19.101.  When a 
substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal is furnished to 
the other contesting parties, to the extent that it contains 
information directly affecting the payment or potential 
payment of the benefit which is the subject of the contested 
claim.  See 38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. 
§ 19.102 (2008).

Here, the Veteran initially filed an NOD in October 2000, and 
a substantive appeal in December 2000.  The RO issued an SOC 
in November 2000 and provided a copy to the Veteran and the 
appellee.  However, there is no indication in the record that 
the appellee was provided with the content of the Veteran's 
appeal.  The Board has reviewed the record and notes that the 
appellee submitted additional statements since the SOC, in 
which she referenced the Veteran's appeal.  Thus, it appears 
that the appellee has been apprised of the Veteran's 
contentions.  Therefore, the Board may proceed with appellate 
review of the Veteran's appeal.  

Legal Criteria

When a veteran's child is not in his custody, all or part of 
the compensation payable on account of the Veteran may be 
apportioned.  38 U.S.C.A. § 5307 (West 2002).  If a veteran 
is providing for his dependents, however, under 38 C.F.R. § 
3.450(c), no apportionment may be made.

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid in accordance with the 
provisions of 38 C.F.R. § 3.450.  Specifically, all or any 
part of the compensation payable on account of a veteran may 
be apportioned if the veteran is not residing with his spouse 
or children, and the veteran is not reasonably discharging 
his responsibility for the spouse's or children's support. 
See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  
The claimant is not required to establish the existence of a 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.3450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment is available without regard to 
any other provision regarding apportionment.  In particular, 
where hardship is demonstrated, compensation may be 
apportioned between the veteran and his dependents on the 
basis of the facts of the individual case, so long as there 
is no undue hardship to the other persons in interest.  In 
determining the basis for a special apportionment, 
consideration s given to such factors as he amount of VA 
benefits payable, other income and resources of the veteran 
and those dependents on whose behalf the apportionment is 
claimed, and the special needs of the veteran, his 
dependents, and the apportionment claimants.  Apportionment 
of more than 50 percent of the veteran's benefits is 
ordinarily considered to constitute undue hardship, but 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
See 38 C.F.R. § 3.451.

Analysis

The appellee claimed entitlement to an apportionment of the 
Veteran's benefits on behalf of their four children.  In 
April 1996,when she filed her claim, all four children were 
minors.  Likewise, in February 2000, when the Veteran 
requested that apportionment be discontinued, the children 
were all minors.  The appellee essentially contended that the 
Veteran was not reasonably discharging his responsibility for 
the children's support and that she experienced hardship in 
the absence of apportionment.

As previously discussed, the RO, in July 1996, granted the 
Veteran's then-spouse's claim for a special apportionment of 
the Veteran's compensation benefits.  She was awarded $1000 
per month, effective June 1996, for her as a wife dependent, 
and as custodian of four dependent children:  J.T., born in 
April 1985, J.S., born in July 1987, J.L., born in November 
1990, and J.D., born in September 1992.  This amount was 
scheduled to be reduced to $800 per month, effective April 
[redacted], 2003, the date that J.T. turned 18; it was scheduled to 
be reduced to $600 effective July [redacted], 2005 when J.S. turned 
18, reduced again to $400 on November [redacted], 2008 when J.L. 
turned 18, and then to $200 when J.D. turned 18, on September 
[redacted], 2010.  Upon confirming the Veteran's incarceration for a 
felony, the amount of the apportionment was increased for the 
period of his incarceration and the Veteran and the appellee 
were informed in December 1996, December 1997, and December 
1998 letters.  In February 2000, the Veteran requested that 
his VA compensation benefits be reinstated, in full, as he 
had been released from his incarceration.   

In March 2000, the Veteran and the appellee were informed 
that the special apportionment would be discontinued, 
effective February 29, 2000.  The appellee responded that she 
will not be reuniting with the Veteran, and that she will 
retain full custody of their children.  She also reported 
that she and the children will have financial hardship 
without an apportionment.  In April 2000, the RO proposed to 
the Veteran and appellee to reinstate the appellee's initial 
apportionment of $1000 per month (the amount prior to the 
Veteran's incarceration), effective February 29, 2000.  The 
notice to the Veteran explained that this was the amount 
apportionment granted prior to his incarceration, and that 
the appellee continued to be entitled to receive this 
apportionment.

In a special apportionment decision in July 2000, an 
apportionment of $800 was granted to the appellee.  The 
Veteran and appellee were notified in August 2000, the 
Veteran submitted additional income and expense information, 
and the RO confirmed the decision in a September 2000 letter.  
As previously noted, the Veteran filed an NOD in October 2000 
and an SOC was issued to both parties in November 2000.  

In multiple written statements, the Veteran asserted that the 
appellee's apportionment should not be paid and that he had 
evidence regarding expenses that he had paid for the 
children.  However, in September 2000, the Veteran stated in 
a telephone conversation with the RO that he had made no 
contributions to the support of his children.  The Veteran 
subsequently submitted receipts showing purchases of schools 
supplies, a Financial Status Report, and a written statement 
indicating that the appellee had not met her financial 
obligations as outlined in an April 2000 court order.

The relevant court order indicates that the Veteran has 
custody of his children on Tuesdays, from after school until 
8pm and every other Friday, from after school until 7pm on 
Sunday.  During the summers, he has custody from Monday at 
7pm until Thursday at 7pm.  His child support obligation is 
$800 per month.  At a February 2001 hearing before a Decision 
Review Officer (DRO) of the RO, the Veteran testified the VA 
apportionment is reported to the court as fulfillment of his 
support obligation.  The Veteran also testified that he had 
petitioned the court for custody.  

In February 2002, the Veteran's attorney submitted a letter 
indicating that the Veteran's request for custody was denied 
and that the prior court order remained in place.  

In March 2004, the Veteran again testified before a DRO at 
the RO, wherein he requested a reduction in the apportionment 
due to financial hardship.  In January 2005, the RO proposed 
to the Veteran and appellee that the apportionment would be 
reduced to $100 per child or $300 per month.  The 
apportionment was reduced effective June 1, 2005.  The 
appellee disagreed in July 2005 and submitted a copy of the 
court order from the final judgment of divorce in March 2003.  
The court order indicated that sole legal custody was awarded 
to the appellee and that primary physical custody was also 
awarded to the appellee.  The Veteran was awarded visitation 
on alternate weekends, from Thursday after school until 
Sunday at 6pm; in the summer, visitation may begin on 
Thursday mornings.  One overnight visit with the Veteran 
between alternate weekends was also provided.  The court also 
indicated that the Veteran shall pay child support of $775 
from his VA disability compensation and $372 from Social 
Security disability benefits.  

The Veteran and appellee were requested to submit income and 
expense reports.  The appellee provided evidence indicating 
that the only financial support she received from the Veteran 
was the apportionment and Social Security payments.  She also 
provided evidence indicating that her expenses exceeded her 
income.  In January 2006, the RO reinstated the appellee's 
apportionment of $200 per minor child or $600 a month, 
effective June 1, 2005.  The RO stated that the Veteran was 
not paying child support and that his claimed expenses did 
not show that he was providing for his children's basic 
needs.  The Veteran was notified and submitted an NOD in 
April 2006.  Another SOC was issued in June 2006 and a copy 
was provided to the appellee.  The Veteran submitted a second 
substantive appeal in August 2006.

Upon review of the documentation of record, the Board concurs 
that the appellee has demonstrated entitlement to an 
apportionment.  As such, the question thus becomes whether 
the apportionment at issue caused the Veteran undue hardship.

The RO has provided the Veteran opportunities to submit 
financial information pertinent to this matter.  However, 
while the Veteran has claimed that he pays $4000 per month 
towards his and the children's expenses, he provided no 
evidence to substantiate his claim.  Based on the information 
in the file, the record does not substantiate that the 
Veteran has experienced undue hardship as a result of the 
$600 monthly apportionment in question.  In light of the 
foregoing, the Board concludes that VA properly apportioned 
the Veteran's VA disability compensation benefits.

The Board here specifically emphasizes that the Board is not 
finding that the Veteran failed, at any time, to discharge 
his responsibility for the support of his and the appellee's 
minor children.  Instead, the Board has simply found that the 
appellee was able to show that she had demonstrated that 
hardship existed, especially at the time that she originally 
filed her request for apportionment.  Inasmuch as the 
preponderance of the evidence is against the Veteran's claim, 
such claim must be denied.


ORDER

VA having properly apportioned the Veteran's VA disability 
compensation benefits, the claim is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


